Case 3:21-cv-00634-FLW-LHG Document 44-4 Filed 03/11/21 Page 1 of 4 PageID: 942




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


  SANOFI-AVENTIS U.S., LLC,

                       Plaintiff,

                          –v–                         Civil Action No. 3:21-cv-634-FLW-LHG

  NORRIS COCHRAN, et al.,


                     Defendants.


        I, Ariella E. Muller, hereby certify and declare the following:

        1.      I am an attorney at the law firm of Zuckerman Spaeder LLP, located at 485 Madison

 Avenue, 10th Floor, New York, NY 10022; Telephone (212) 704-9600; Fax: (212) 704-4256; and

 Email: amuller@zuckerman.com. I submit this certification in support of my application for

 admission pro hac vice in accordance with Local Civil Rule 101.1(c) for Intervenors American

 Hospital Association, 340B Health, America’s Essential Hospitals, Association of American

 Medical Colleges, National Association of Children’s Hospitals d/b/a Children’s Hospital

 Association, and American Society of Health-System Pharmacists in the above-referenced matter.

        2.      I received a J.D. degree from Columbia Law School in 2018. I am a member in

 good standing of the Bar of New York, since my admission in 2019.

        3.      The names and addresses of the office maintaining the rolls of the members of the

 bars in those jurisdictions are as follows:

         New York State Bar                    Corporate Plaza
                                               Building 3
                                               254 Washington Avenue Extension
                                               Albany, NY 12203
Case 3:21-cv-00634-FLW-LHG Document 44-4 Filed 03/11/21 Page 2 of 4 PageID: 943




           4.     I am a member in good standing of all bars to which I am admitted. No disciplinary

 proceedings are pending against me in any jurisdiction, and I have never been subject to discipline

 in any jurisdiction.

           5.     I will be associated in this matter with counsel of record, James W. Boyan III,

 counsel at Pashman Stein Walder Hayden, P.C., who is a member in good standing of the Bar of

 the State of New Jersey and the Bar of the United States District Court for the District of New

 Jersey.

           6.     I agree to pay all fees that are required to be paid by this Court and the State of New

 Jersey in connection with my admission pro hac vice.

           7.     I acknowledge that upon my admission pro hac vice, I am within the disciplinary

 jurisdiction of this Court.

           8.     I respectfully request that the Court grant my admission pro hac vice in this matter.



           I certify under penalty of perjury that the foregoing is true and correct.



 Dated: March 10, 2021
                                                  Ariella E. Muller




                                                     2
Case 3:21-cv-00634-FLW-LHG Document 44-4 Filed 03/11/21 Page 3 of 4 PageID: 944




              Appellate Division of the Supreme Court
                        of the State of New York
                       First Judicial Department


        I, Susanna M. Rojas, Clerk of the Appellate Division of the
  Supreme Court of the State of New York, First Judicial
  Department, do hereby certify that

                             Ariella Muller
  was duly licensed and admitted to practice as an Attorney and
  Counselor at Law in all the courts of this State on June 24, 2019,
  has duly taken and subscribed the oath of office prescribed by law,
  has been enrolled in the Roll of Attorneys and Counselors at Law
  on file in this office, is duly registered with the Administration
  Office of the Courts, and according to the records of this Court is
  currently in good standing as an Attorney and Counselor-at-Law.



                                In Witness Whereof, I have hereunto set
                                my hand in the City of New York on
                                March 10, 2021.




                                           Clerk of the Court




  CertID-00004794
Case 3:21-cv-00634-FLW-LHG Document 44-4 Filed 03/11/21 Page 4 of 4 PageID: 945


                     Supreme Court of the State of New York
                      Appellate Division, First Department
                                               ROLANDO T. ACOSTA
                                                  PRESIDING JUSTICE
    SUSANNA MOLINA ROJAS                                                                 MARGARET SOWAH
        CLERK OF THE COURT                                                               DEPUTY CLERK OF THE COURT




  To Whom It May Concern


         An attorney admitted to practice by this Court may request a certificate of good
  standing, which is the only official document this Court issues certifying to an
  attorney's admission and good standing.


         An attorney's registration status, date of admission and disciplinary history may
  be viewed through the attorney search feature on the website of the Unified Court
  System.


         New York State does not register attorneys as active or inactive.


        An attorney may request a disciplinary history letter from the Attorney
  Grievance Committee of the First Judicial Department.


       Bar examination history is available from the New York State Board of Law
  Examiners.


         Instructions, forms and links are available on this Court's website.




                                                              Susanna Rojas
                                                              Clerk of the Court




  Revised October 2020



                             27 MADISON AVENUE      NEW YORK, NEW YORK 10010-2201
                        TEL.: (212) 340 0400    INTERNET: WWW.NYCOURTS.GOV/COURTS/AD1/
